Citation Nr: 1226254	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of circumcision.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Another remand is required in this case as the RO has failed to comply with the Board's directives in its October 2010 remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's October 2010 remand, the Veteran was afforded a VA examination in December 2010.  The examination report reflects that the Veteran was seen at a VA genitourinary clinic in November 2007, February 2009 and August 2009.  The examiner also mentioned an October 2010 urinalysis.  However, these records are not included in the Veteran's claims file or in his Virtual VA records.  The most recent VA treatment reports of record are dated in September 2007.  Therefore, the Veteran's updated VA treatment records should be obtained and associated with the claims file before the Board can proceed with the claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated VA treatment records from September 2007 to the present, specifically to include the November 2007, February 2009 and August 2009 VA genitourinary clinic reports as referenced in the December 2010 VA examination report.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


